Citation Nr: 1308964	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-08 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain.

2.  Entitlement to an evaluation in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, prior to August 1, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, from August 1, 2009.

4.  Entitlement to an initial evaluation in excess of 30 percent for a right knee strain with degenerative joint disease.

5.  Entitlement to a total rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file has since been transferred to the RO in Atlanta, Georgia.

The Veteran was afforded a Board hearing, held by the undersigned, in January 2013.  A transcript of that hearing (Transcript) is of record.  The Board notes that, during the hearing, the Veteran expressed his desire to withdraw his appeal for entitlement to an initial rating in excess of 10 percent for a right hip scar.  The Veteran also submitted a signed statement, received in January 2013, expressing the same intention.  However, the Board observes that an increased rating claim for a hip scar is not currently in appellate status.  Since the grant of this disability in November 2008, there is no correspondence from the Veteran challenging this rating.  Further, a statement of the case (SOC) was not issued, and a substantive appeal (VA Form 9) was not received by VA.  

As the Veteran voiced his intent to withdraw this issue, referral of an increased rating claim for a right hip scar is not necessary at this time.

The issues of entitlement to an evaluation in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, prior to August 1, 2009, entitlement to an evaluation in excess of 50 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, from August 1, 2009, entitlement to an initial evaluation in excess of 30 percent for a right knee strain with degenerative joint disease, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A signed statement dated January 17, 2013, was received prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain.  The Veteran reiterated this request during his January 2013 Board hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).







REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2012).  A signed statement dated January 17, 2013, was received from the Veteran, in which he expressed his desire to withdraw his appeal for entitlement to an evaluation in excess of 40 percent for lumbosacral strain.  That same day, during his Board hearing, the Veteran reiterated his request to withdrawal this appeal.  Hence, there remain no allegations or errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to this claim and it is dismissed.  


ORDER

The issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain is dismissed.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's remaining claims, pursuant to the duty to assist, the issues of entitlement to an evaluation in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, prior to August 1, 2009, entitlement to an evaluation in excess of 50 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, from August 1, 2009, entitlement to an initial evaluation in excess of 30 percent for a right knee strain with degenerative joint disease, and TDIU, must be remanded for further development.

To begin, a review of the claims file shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  A Notice of Award, dated February 15, 2009, indicated that the Veteran was in receipt of Social Security disability.  To date, however, the agency of original jurisdiction (AOJ) has not attempted to obtain the Veteran's complete SSA records, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Further, the Board notes that the Veteran is in receipt of treatment through VA for various medical disorders.  However, the most recent VA treatment report of record is dated May 7, 2010.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Therefore, on remand all available VA treatment records shall be obtained from May 2010 to the present.  

The Board further notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Here, the Veteran was last afforded a VA examination to assess the severity of his service-connected disabilities in April 2011.  During his January 2013 Board hearing, he testified that each disability is more severe than demonstrated during the last examination.  See Transcript, p. 14.  As such, the issues of entitlement to an evaluation in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, prior to August 1, 2009, entitlement to an evaluation in excess of 50 percent from August 1, 2009, and entitlement to an initial evaluation in excess of 30 percent for a right knee strain with degenerative joint disease, must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the other issues addressed above.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its decision, as well as copies of all medical records underlying that determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain all VA treatment records from May 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all outstanding records, to the extent available, the Veteran should be afforded a VA orthopedic examination to determine the current nature and severity of his right hip and right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right hip and right knee disabilities.  

Importantly, the examiner must provide an opinion as to whether, without regard to the Veteran's age or the impact of any non-service-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected residuals of a right hip fracture, lumbosacral strain, right knee strain, and a right hip scar alone have precluded him from engaging in substantially-gainful employment.  

4.  After completing the above actions, and any other indicated development, the Veteran's claims of entitlement to an evaluation in excess of 30 percent for residuals of a right acetabulum and femoral neck fracture, status post total hip arthroplasty, prior to August 1, 2009, entitlement to an evaluation in excess of 50 percent from August 1, 2009, and entitlement to an initial evaluation in excess of 30 percent for a right knee strain with degenerative joint disease must be re-adjudicated.  

The Veteran's claim of entitlement to TDIU must be contemporaneously re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


